DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-10 and 14-20, drawn to a product, classified in B32B 5/12.
Group II: Claims 11-13, drawn to a method, classified in B29C 70/887.
The inventions are distinct, each from the other because of the following reasons:
Inventions of Group II and Group I are related as process of making and product made.  The inventions are independent and distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process.  The product as claimed can be made without applying a reinforcing fiber material to a portion of a panel sheet and then thermoforming both components. For example, just the reinforcing fiber material or the panel sheet can be heated and then the components may be integrally coupled together. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

This application also contains claims directed to the following patentably distinct species:

Species Group 1
Species 1, wherein the first polymeric material is a thermoset.
Species 2, wherein the first polymeric material is a thermoplastic.

Species Group 2
Species 1, wherein the second polymeric material is a thermoset.
Species 2, wherein the second polymeric material is a thermoplastic.

Species Group 3
Species 1, wherein the reinforcing fiber material is a carbon fiber.
Species 2, wherein the reinforcing fiber material is a glass fiber.
Species 3, wherein the reinforcing fiber material is a thermoplastic fiber.
Species 4, wherein the reinforcing fiber material is a thermoset fiber.
Species 5, wherein the reinforcing fiber material is a combination of the above (if elected applicant must specify the exact combination). 



Species Group 4
Species 1, wherein the one or more reinforced portions of the panel sheet comprise an area configured to be adjacent a hinge.
Species 2, wherein the one or more reinforced portions of the panel sheet comprise an area configured to be adjacent a latch.
Species 3, wherein the one or more reinforced portions of the panel sheet comprise an area that defines an outside edge of the panel sheet.
Species 4, wherein the one or more reinforced portions of the panel sheet comprise an area configured to receive a fastener.
Species 5, wherein the one or more reinforced portions of the panel comprise an area configured for coupling the panel sheet to another panel sheet or another part.
Species 6, wherein the one or more reinforced portions of the panel sheet are one or more of the above (if elected applicant must specify the exact configuration). 

The species are independent or distinct, and there is a search and/or examination burden for the patentably distinct species, because the claims to the different species recite the mutually exclusive characteristics of such species and the species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, from each one of the Species Groups (e.g., Species 1 from Species Group 1, Species 1 from Species Group 2, and so on for each Species Group), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product (Group I), and the product claims are subsequently found allowable, withdrawn process claims (Group II) that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  Where applicant elects claims directed to the process (Group II), and the process claims are subsequently found allowable, withdrawn product claims (Group I) will NOT be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789